                           Case 17-10229-CSS             Doc 1038        Filed 04/22/19        Page 1 of 2



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE
         -------------------------------------------------------------x
                                                                      :
         In re:                                                       : Chapter 11
                                                                      :
         THE WET SEAL, LLC, et al.,                                   : Case No. 17-10229 (CSS)
                                                                      :
                  Debtors.1                                           : (Jointly Administered)
                                                                      :
         -------------------------------------------------------------x

                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                                 FOR HEARING ON APRIL 25, 2019 AT 3:00 P.M. (ET)

         MATTER WITH CERTIFICATION

         1.         Final Fee Applications (See attached Exhibit A)

                    Related Documents:

                    A.        Certification of Counsel Regarding Omnibus Order Approving Final Fee
                              Applications of Certain of the Debtors’ Professionals [D.I. 1035; 4/18/19]

                    B.        Certification of Counsel Regarding Proposed Order Granting Payment of Fees
                              and Expenses Requested in Final Fee Applications of Professionals of the Official
                              Committee of Unsecured Creditors [D.I. 1037; 4/18/19]

                    Response Deadline:                 See attached Exhibit A

                    Responses Received:                None

                    Status:          Respective proposed forms of order have been submitted under
                                     certification of counsel for the Debtors’ and Committee’s professionals,
                                     respectively. No hearing is required unless the Court has questions or
                                     concerns.



                                           [Remainder of page intentionally left blank]




         1
                The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
                are as follows: The Wet Seal, LLC (2741); The Wet Seal Gift Card, LLC (3286); Mador Financing, LLC
                (1377). The Debtors’ mailing address is 6789 Quail Hill Parkway, PMB 733, Irvine, California 92603.
01:24406417.1
                     Case 17-10229-CSS   Doc 1038   Filed 04/22/19      Page 2 of 2



         Dated:   April 22, 2019
                  Wilmington, Delaware
                                           /s/ Andrew L. Magaziner
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Jaime Luton Chapman (No. 4936)
                                           Andrew L. Magaziner (No. 5426)
                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253

                                           Counsel to the Debtors and
                                           Debtors in Possession




01:24406417.1
